ACCEPTED
                                                                                                      04-14-00579-CV
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                3/26/2015 10:59:26 AM
                                                                                                        KEITH HOTTLE
                                                                                                               CLERK

                                         Cause No. 04-14-00579-CV

Jay Kay Bear, Ltd.,                                  § In the Court of Appeals
                                                                                     FILED IN
       Appellant/ Cross-Appellee,                    §                       4th COURT OF APPEALS
                                                     §                         SAN ANTONIO, TEXAS
—versus—                                                                    03/26/2015
                                                     § Fourth Court of Appeals  District 10:59:26 AM
                                                     §                          KEITH E. HOTTLE
Patty Martin,                                        §                                Clerk
       Appellee/ Cross-Appellant.                    § San Antonio, Texas


                    JOINT FIRST MOTION FOR EXTENSION OF TIME TO FILE
                     BRIEF OF APPELLEE AND BRIEF OF CROSS-APPELLEE


TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COME Appellant/ Cross-Appellee Jay Kay Bear, Ltd., and Appellee/ Cross-

Appellant Patty Martin, and jointly request that this Court extend the deadline to file the Brief of

Appellee and the Brief of Cross-Appellee by thirty days, and would respectfully show the Court

as follows:

                               A.        Factual and Procedural History

1.     The case is on appeal from the 45th Judicial District Court, Bexar County, Texas.

2.     The style and number of the case in the trial court was Patty Martin v. V. Keith Dullye,

Bexar Mercantile, Inc., Jay Kay Bear, Ltd., John M. Killian, Individually and as Trustee, Frerich

Capital, Ltd., Bexar County District Court Cause No. 2011-CI-11890.

3.     This is an appeal from a Final Judgment rendered after a bench trial.

4.     The present deadline for Appellee and Cross-Appellee to file their Appellees’ briefs in

this case is March 30, 2015.

                                    B.      Argument and Authorities

5.     This Court has the authority to grant a motion to extend the deadline to file a party’s brief

under Texas Rule of Appellate Procedure 10.5(b).
6.      Appellee and Cross-Appellee each seek an extension of time of thirty (30) days—until

April 29, 2015—to file their briefs.

7.      The appellate record in this case is voluminous. The Clerk’s Record is two volumes. The

Supplemental Clerk’s Record is one volume. And the Reporter’s Record is fourteen volumes.

8.      Appellee and Cross-Appellee each require additional time to review the appellate record,

perform the legal research, and draft briefs that will be helpful to this Court.

9.      This is the first motion for extension of the deadline to file the Appellees’ briefs filed in

this case.

                                  C.      Conclusion and Prayer

10.     For the foregoing reasons, Appellant/ Cross-Appellee Jay Kay Bear, Ltd., and Appellee/

Cross-Appellant Patty Martin respectfully request that this Court grant this Joint Motion for

Extension of Time to File Brief of Appellee and Brief of Cross-Appellee, and extend the

deadline filing those briefs until April 29, 2015.



                                       Respectfully submitted,

  /s/ Beth Watkins                                         /s/ Patricia M. Oviatt
Beth Watkins                                             Patricia M. Oviatt
State Bar No. 24037675                                   State Bar No. 24046571
LAW OFFICE OF BETH WATKINS                               COKINOS, BOSIEN & YOUNG
926 Chulie Drive                                         10999 West IH 10, Suite 800
San Antonio, Texas 78216                                 San Antonio, Texas 78230
(210) 225-6666—phone                                     (210) 293-8700—phone
(210) 225-2300—fax                                       (210) 293-873—fax
Beth.Watkins@WatkinsAppeals.com                          POviatt@cbylaw.com

COUNSEL FOR APPELLANT/ CROSS-APPELLEE                    COUNSEL FOR APPELLEE/ CROSS-APPELLANT
JAY KAY BEAR, LTD.                                       PATTY MARTIN




                                                     2
                              CERTIFICATE OF CONFERENCE

       I hereby certify that on March 23, 2015, I e-mailed Patricia M. Oviatt, Counsel for
Appellee/ Cross-Appellant Patty Martin. On March 24, 2015, Ms. Oviatt responded that, on
behalf of her client, she agreed to this motion.

                                                 /s/ Beth Watkins
                                                Beth Watkins


                                CERTIFICATE OF SERVICE

      I hereby certify that on March 26, 2015, a true and correct copy of the foregoing
Appearance of Counsel was electronically served on the following counsel of record:

Patricia M. Oviatt
COKINOS, BOSIEN & YOUNG
10999 West IH 10, Suite 800
San Antonio, Texas 78230
POviatt@cbylaw.com

COUNSEL FOR APPELLEE/ CROSS-APPELLANT
PATTY MARTIN



                                                 /s/ Beth Watkins
                                                Beth Watkins

                                                COUNSEL FOR APPELLANT/ CROSS-APPELLEE
                                                JAY KAY BEAR, LTD.




                                            3